                     Case 4:19-cv-03074-YGR Document 398 Filed 08/26/21 Page 1 of 4


            1    THEODORE J. BOUTROUS JR., SBN 132099                MARK A. PERRY, SBN 212532
                    tboutrous@gibsondunn.com                           mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                        CYNTHIA E. RICHMAN (D.C. Bar No.
                    rdoren@gibsondunn.com                              492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                         crichman@gibsondunn.com
                    dswanson@gibsondunn.com                          GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                       1050 Connecticut Avenue, N.W.
                   jsrinivasan@gibsondunn.com                        Washington, DC 20036-5306
            5    GIBSON, DUNN & CRUTCHER LLP                         Telephone: 202.955.8500
                 333 South Grand Avenue                              Facsimile: 202.467.0539
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000                             ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                               edettmer@gibsondunn.com
                                                                     ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                       elazarus@gibsondunn.com
                 24000092; pro hac vice)                             GIBSON, DUNN & CRUTCHER LLP
            9      vlewis@gibsondunn.com                             555 Mission Street, Suite 3000
                 GIBSON, DUNN & CRUTCHER LLP                         San Francisco, CA 94105-0921
           10    2100 McKinney Avenue, Suite 1100                    Telephone: 415.393.8200
                 Dallas, TX 75201                                    Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
           12                                                        Attorneys for Defendant, APPLE INC.
           13
                                                UNITED STATES DISTRICT COURT
           14
                                            NORTHERN DISTRICT OF CALIFORNIA
           15
                                                     OAKLAND DIVISION
           16

           17    DONALD R. CAMERON, ET AL.,                   CASE NO. 4:19-cv-03074-YGR
           18                     Plaintiffs,                 DEFENDANT APPLE INC.’S STATEMENT
                                                              IN SUPPORT OF MOTION FOR
           19          v.                                     PRELIMINARY APPROVAL OF
                                                              SETTLEMENT
           20    APPLE INC.,
                                                              The Honorable Yvonne Gonzalez Rogers
           21                  Defendant.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                    DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF MOTION
Crutcher LLP
                                        FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                CASE NO. 4:19-CV-03074-YGR
                       Case 4:19-cv-03074-YGR Document 398 Filed 08/26/21 Page 2 of 4


            1            Pursuant to Local Civil Rule 7-3(b), Defendant Apple Inc. respectfully submits this statement
            2    of non-opposition to the Developer Plaintiffs’ motion for preliminary approval of the settlement in
            3    this case. Apple believes the settlement is fair, reasonable, and adequate; that it complies with the
            4    requirements of Rule 23 and this Court’s guidelines; and that it should receive preliminary approval.
            5    The settlement provides substantial monetary and structural relief to the thousands of small U.S. de-
            6    velopers who comprise the settlement class, and will benefit all iOS app developers worldwide.
            7            Apple is confident that if this litigation were to continue, Apple would defeat class certifica-
            8    tion and/or Apple would prevail at trial. The Court is aware from the Epic trial, including the testi-
            9    mony of Apple’s most senior executives, of Apple’s commitment to building and maintaining the
           10    App Store as a great place for both developers and consumers to transact in apps and in-app pur-
           11    chases. The evidence of record establishes that the practices challenged in this and other cases are
           12    both lawful and well-justified by business necessity—including the protection of Apple’s intellectual
           13    property, and protecting the security and privacy of Apple’s customers.
           14            Nevertheless, Apple would rather work with developers than litigate against them. Accord-
           15    ingly, after extensive arms-length negotiations, Apple and the Developer Plaintiffs reached a solution
           16    that, if approved by the Court, will avoid the expense and distraction of further litigation while
           17    providing real assistance to the small developers who are so important to the burgeoning app econ-
           18    omy. Apple also agrees to class certification for settlement purposes only, without in any way con-
           19    ceding that a litigation class could ever be certified here or in any related case. 1
           20            Apple knows that the Court will study the papers, including the settlement agreement, very
           21    carefully. Accordingly, Apple simply highlights here the key benefits provided by the settlement for
           22    the developer community:
           23

           24

           25
                 1
           26        Although Apple agrees that a settlement class may be certified consistent with Rule 23, particu-
                     larly because the Court does not have to address manageability, Apple does not agree with Devel-
           27        oper Plaintiffs’ assertion that market definition, monopoly power, or antitrust impact are common
                     issues or could be proved, in a contested trial, with common evidence. However, the settlement
           28        obviates the individualized (and divergent) inquiries that would be required to adjudicate the
                     claims of the class members on these supposedly common questions.
                                                                      2
Gibson, Dunn &                       DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF MOTION
Crutcher LLP
                                           FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                   CASE NO. 4:19-CV-03074-YGR
                         Case 4:19-cv-03074-YGR Document 398 Filed 08/26/21 Page 3 of 4


            1        •    Small Developer Assistance Fund. Apple will pay $100 million into a fund to assist U.S. de-
            2             velopers who use paid downloads or in-app purchases and earn less than a million dollars
            3             each year—with a minimum payment of $250 for every class member who submits a valid
            4             claim.
            5        •    Small Business Program Maintenance. Apple will continue its popular Small Business Pro-
            6             gram, and associated 15% commission rate, for at least three years after final approval.
            7        •    Search and Discovery. Apple will commit to drive search results by a variety of factors that
            8             will give new and high-quality apps a chance to be found.
            9        •    Steering. Apple will permit developers to communicate outside the app (e.g., by e-mail) with
           10             customers regarding alternative purchase options, and will eliminate the Guidelines restriction
           11             that currently prevents developers from using information from within the app for this pur-
           12             pose.
           13        •    Price Points. Apple will expand the number of price points available to developers from
           14             fewer to 100 today to more than 500 by December 31, 2022.
           15        •    App Rejection. Apple will clarify that developers can appeal the rejection of apps where they
           16             believe there has been unfair treatment by Apple.
           17        •    Transparency. Apple will publish an annual report with meaningful information regarding
           18             app rejections, search queries and results, and other issues of interest to developers.
           19

           20             Absent a settlement, the Developer Plaintiffs could receive nothing. They acknowledge in
           21    their motion the substantial risks of this litigation. This settlement, in contrast, will quickly deliver
           22    benefits to app developers. Importantly, the settlement underscores Apple’s commitment to app de-
           23    velopers and acknowledges their valuable contributions to the app economy. 2
           24

           25
                 2
           26        Apple notes in this respect that, according to the motion, class counsel may request something in
                     excess of 33% of the settlement fund in fees, expenses, and costs. If they do, Apple expects to
           27        take the position that the amount sought is excessive. Of course, if they request less, then Apple
                     may have no objection. In all events, Apple reserves the right to object to or oppose any request
           28        for fees and expenses that class counsel may eventually make. The Parties have reached no
                     agreement on this amount, and the Court will ultimately have to make the decision.
                                                                     3
Gibson, Dunn &                        DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF MOTION
Crutcher LLP
                                            FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                    CASE NO. 4:19-CV-03074-YGR
                      Case 4:19-cv-03074-YGR Document 398 Filed 08/26/21 Page 4 of 4


            1           Of course, Apple benefits from the settlement too. The class members “expressly agree to the
            2    appropriateness of Apple’s commission structure, including but not limited to the Small Business
            3    Program, as it applies to the Settlement Class.” They also release their claims against Apple, includ-
            4    ing “any claim, contention, argument, or theory that they were ‘overcharged’ during the Class Period
            5    by virtue of commissions charged by Apple on paid downloads or in-app purchases of digital content
            6    (including subscriptions) through the App Store.” These are important acknowledgments.
            7           This is a win-win situation. The settlement class and Apple both benefit from the settlement,
            8    as do non-party app developers worldwide. It should be approved by the Court.
            9    //
           10    //
           11
                 DATED: August 26, 2021                       GIBSON, DUNN & CRUTCHER LLP
           12

           13                                                 By:          /s/ Mark A. Perry
                                                                               Mark A. Perry
           14
                                                              Attorneys for Defendant Apple Inc.
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                    4
Gibson, Dunn &                      DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF MOTION
Crutcher LLP
                                          FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                                  CASE NO. 4:19-CV-03074-YGR
